EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Seema Mehta on May 25, 2021.

The application has been amended as follows: 
	Claims
	11 – 20. (Claims)
	Claims 11 – 20 have been canceled, as they were directed towards previously non-elected subject matter.
Claim Interpretation
As explained in the previous Office Action, the limitation of “sealing attachment,” “interfacing connection,” and “locking element” are each being interpreted under 35 U.S.C. 112(f). As such, ‘sealing attachment’ is being interpreted as requiring a spring clamp having a tab, wherein the spring clamp configured such that it is unlocked by pulling the tab upwards (Specification, figure 7, element 740 being the ‘sealing attachment’ and element 730 being the ‘tab’; paragraph 53). “Interfacing connection” is being interpreted so as to require a circular outer port of the heater core, which allows for the connection of a circular tube or duct to the heater core (Specification, figure 6, 

    PNG
    media_image1.png
    333
    808
    media_image1.png
    Greyscale

“Locking element” is also be interpreted so as to require a component which is slidingly-connected to the supporting cover and which further includes projections which interface and lock the heater core to the supporting cover when the locking element is slid in the direction of insertion and releases the heater core from the supporting cover when the locking element is slid in a direction opposing the direction of insertion (Specification, figures 8 and 9, elements 840/940 being the ‘locking element’; paragraphs 54 – 55 and 63).
Regarding the limitation of ‘supporting cover,’ Examiner has reconsidered the limitation and is no longer interpreting the limitation under 35 U.S.C. 112(f). It is the position of the Examiner that ‘cover’ is a term known in the art and which conveys sufficient structure to allow one skilled in the art sufficient notice as to the required structure of the limitation.
Reasons for Allowance
Claims 1 and 4 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner’s closest art, Moon (Korean Patent Publication Number KR 10-0821012 B1, cited in IDS) in view of Lie (U.S. Patent Number 9,770,547) and Belgard (U.S. Patent Application Publication Number 2009/0133284), was presented and discussed in the previous Office Action.
The prior art does not teach unlocking the supporting cover by sliding a locking element in a direction orthogonal to a direction of extraction. As explained above, Examiner is interpreting ‘locking element’ under 35 U.S.C. 112(f). The Specification teaches the ‘locking element’ as being slidingly-connected to the supporting cover and which includes projections which interface and lock the heater core to the supporting cover when the locking element is slid in the direction of insertion and releases the heater core from the supporting cover when the locking element is slid in a direction opposing the direction of insertion (figures 8 and 9, elements 840/940 being the ‘locking element’; paragraphs 54 – 55 and 63).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726